

116 HR 8420 IH: Truth and Healing Commission on Indian Boarding School Policy Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8420IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Ms. Haaland (for herself, Mr. Huffman, Mr. Heck, Ms. Kendra S. Horn of Oklahoma, Mr. Mullin, Mrs. Davis of California, Ms. Bonamici, Ms. Davids of Kansas, Mr. O'Halleran, Mrs. Kirkpatrick, Mr. Cole, Mr. Gallego, Ms. McCollum, and Mr. Luján) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Truth and Healing Commission on Indian Boarding School Policy in the United States, and for other purposes.1.Short titleThis Act may be cited as the Truth and Healing Commission on Indian Boarding School Policy Act. 2.FindingsCongress finds as follows:(1)The Indian Boarding School Policy was adopted by the United States Government to strip American Indian and Alaska Native (AI/AN) children of their indigenous identities, beliefs, and traditional languages to assimilate them into White American culture through federally funded Christian-run schools, which had the effect of cultural genocide.(2)For nearly a century, between 1869 and the 1960s, the Federal Government implemented the Indian Boarding School Policy. This policy authorized the forced removal of hundreds of thousands of AI/AN children, as young as 5 years old, relocating them from their homes in Tribal communities to one of the 367 Indian Boarding Schools across 30 States.(3)By 1926, nearly 83 percent of AI/AN school-age children were enrolled in Indian boarding schools in the United States. However, because nearly 62 percent of the school records have been lost or destroyed, the full extent of the Federal Indian boarding school policy has not been identified.(4)Gen. Richard Henry Pratt, the founder and superintendent of the Carlisle Indian Industrial School in Carlisle, Pennsylvania, stated the ethos of this policy to kill the Indian in him, and save the man. Founded in 1879, the Carlisle Indian School set the precedent as the first government-funded off-reservation Indian boarding school in the United States where over 10,000 AI/AN children were enrolled from over 140 Tribes.(5)The Indian Boarding School policy was designed to assimilate AI/AN children into White American culture by stripping them of their cultural identities, often through physical, sexual, psychological, and spiritual abuse and neglect. Many of the children who were taken to boarding schools never returned to their communities. At the Carlisle Indian School alone, approximately 180 AI/AN children were buried.(6)While attending Indian boarding schools, AI/AN children suffered additional psychological abuses as they were sent to White-owned homes and businesses for involuntary and unpaid manual labor work during the summers. Many children ran away and remained missing, or died of illnesses due to harsh living conditions, abuse, and/or substandard health care provided by the schools.(7)Many of the children were buried in unmarked graves or off-campus cemeteries. Inaccurate, scattered, and missing school records make it nearly impossible for families to locate the final resting place of their loved ones, especially since only 38 percent of the school’s records have been located from 142 of the known 367 boarding schools.(8)Parents of the children who were forcibly removed to the boarding schools were prohibited from visiting or engaging in correspondence with their children. Parental resistance to compliance with this harsh no-contact policy resulted in their incarceration or loss of access to basic provisions including food rations, clothing, or both.(9)The 2018 Broken Promises Report published by the United States Commission on Civil Rights reported that AI/AN communities continue to experience intergenerational trauma resulting from experiences in Indian Boarding Schools that divided cultural family structures, damaged indigenous identities, and inflicted chronic psychological ramifications on AI/AN children and families.(10)The Centers for Disease Control and Prevention Kaiser Permanente Adverse Childhood Experiences Study shows that adverse or traumatic childhood experiences disrupts brain development leading to a higher likelihood of negative health outcomes as adults including, but not limited to, heart disease, obesity, diabetes, and autoimmune diseases. AI/ANs suffer from disproportional rates of each of these diseases compared to the national average today.(11)The longstanding ramifications of the inhumane treatment of AI/AN children and families at these boarding schools continues to impact Tribal communities through intergenerational trauma, cycles of violence and abuse, disappearance, health disparities, substance abuse, premature deaths, and additional undocumented psychological trauma.(12)The continuing lasting implications of the Federal Indian Boarding School Policy and inhumane treatment of AI/AN children and families influenced modern U.S. Department of the Interior’s Bureau of Indian Education (BIE)-operated schools. These schools have often failed to meet the many needs of nearly 50,000 AI/AN students across 23 States.(13)The replication of assimilation policies of the boarding school era also presented itself through other Federal programs like the Indian Adoption Project (1958 to 1967) that placed AI/AN children in non-Indian households and institutions for foster care or adoption across 25 States.(14)The Association on American Indian Affairs reported that the continuation of cultural genocide and assimilation policies through Federal AI/AN adoption and foster care programs between 1941 to 1967 separated as many as one-third of Native American children from their families in Tribal communities, subsequently prompting the creation of the Indian Child Welfare Act (ICWA) to stop the removal of children.(15)In some States, over 50 percent of foster care children in State adoption systems are Native American. The general lack of public awareness, information, and acknowledgment of the residual impacts of the Indian Boarding School Policy and intergenerational trauma remain, signaling the overdue need for an investigative Federal committee to further document and expose the assimilation and cultural genocide implemented under this policy.3.PurposesThe purposes of this Act are as follows:(1)To establish a new Truth and Healing Commission on Indian Boarding School Policy in the United States to formally investigate and document, for the first time in history, cultural genocide, assimilation practices, and human rights violations of Indian Boarding Schools in the United States, to study the impact and ongoing effects of historical and intergenerational trauma in Tribal communities, and to provide a forum for Indigenous victims and families to discuss the personal impacts of physical, psychological, and spiritual violence.(2)To further develop recommendations for the Federal Government to acknowledge and heal the historical and intergenerational trauma caused by the Federal Indian Boarding School Policy and other cultural genocide practices, including recommendations to stop the continued removal of AI/AN children from their families and Tribal communities under modern-day assimilation practices carried out by State social service departments, foster care agencies, and adoption services.4.Truth and Healing Commission on Indian Boarding School Policy in the United States(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Truth and Healing Commission on Indian Boarding School Policy in the United States established by subsection (b)(1).(2)Indian Boarding School PolicyThe term Indian Boarding School Policy means the policy of the Federal Government under which more than 100,000 American Indian and Alaska Native children were forcibly removed from their family homes and placed in any of 460 Bureau of Indian Affairs-operated schools, including 367 Indian boarding schools, at which assimilation and civilization practices were inflicted on those children as part of the assimilation efforts of the Federal Government, advancing eradication of indigenous peoples’ cultures in the United States.(b)Establishment(1)In generalThere is established the Truth and Healing Commission on Indian Boarding School Policy in the United States.(2)PurposeThe purpose of the Commission is to investigate the experience, impacts, and ongoing effects of the Indian Boarding School Policy, including the impacts and ongoing effects of the intergenerational trauma inflicted on American Indian and Alaska Native families, including physical, psychological, sexual, and spiritual violence inflicted on Native American children as young as 5 years old for speaking indigenous languages or engaging in traditional practices. In addition to, obtaining accurate records and oral accounts of the events that took place at the boarding schools. (3)Membership(A)In generalThe Commission shall be composed of members appointed as follows:(i)Not fewer than 1 member appointed by the President.(ii)Not fewer than 1 member appointed by the President pro tempore of the Senate, on the recommendation of the majority leader of the Senate.(iii)Not fewer than 1 member appointed by the President pro tempore of the Senate, on the recommendation of the minority leader of the Senate.(iv)Not fewer than 2 members appointed by the Speaker of the House of Representatives, of whom not fewer than 1 shall be appointed on the recommendation of the minority leader of the House of Representatives.(B)Requirements for membershipTo the maximum extent practicable, the President and the Members of Congress shall appoint members of the Commission under subparagraph (A) to represent diverse experiences and backgrounds so as to include Tribal representatives and experts who will provide balanced points of view with regard to the duties of the Commission, including Tribal representatives and experts—(i)from diverse geographic areas; and(ii)who possess personal experience with, diverse policy experience with, or specific expertise in, Indian boarding school history or the Indian Boarding School Policy.(C)Presidential appointmentThe President shall make appointments to the Commission under this paragraph in coordination with the Secretary of the Interior and the Director of the Bureau of Indian Education.(D)Members to be includedTo the maximum extent practicable, the membership of the Commission shall include—(i)1 representative from each of—(I)the National Native American Boarding School Healing Coalition;(II)the National Indian Education Association;(III)the American Indian Higher Education Consortium; and(IV)National Indian Child Welfare Association;(ii)the Director or Administrator of—(I)the Bureau of Indian Education;(II)the Office of Indian Education of the Department of Education;(III)the Administration for Native Americans of the Administration for Children and Families of the Department of Health and Human Services; and(IV)the National Museum of the American Indian of the Smithsonian Institution;(iii)not fewer than—(I)5 members of different Indian Tribes from diverse geographic areas, to be selected from among nominations submitted by Indian Tribes;(II)2 health care or mental health practitioners, counselors, or providers with experience in working with former students of Indian boarding schools, to be selected from among nominations of Tribal chairs or elected Tribal leadership local to the region in which the practitioner, counselor, or provider works;(III)3 members of different national Indian organizations, regional Indian organizations, or urban Indian organizations that are focused on, or have relevant expertise with, the history and systemic trauma associated with the Indian Boarding School Policy;(IV)4 former students or Indian survivors who attended Indian boarding schools;(V)2 family members of students who attended Indian boarding schools, to represent diverse regions of the United States;(VI)2 students who currently attend an Indian boarding school, including not fewer than 1 student who currently attends the Chemawa Indian School (OR), Haskell Indian Nations University (KS), Mount Edgecumbe (AK), Santa Fe Indian School (NM), or Sherman Institute (CA);(VII)2 students who currently attend a BIE-operated boarding school, tribally controlled boarding school, State public boarding school, private nonprofit boarding school formerly operated by the Federal Government, parochial boarding school, and BIE-operated college or university;(VIII)2 former teachers who taught at an Indian boarding school for not fewer than 5 years; and(IX)1 representative of the International Indian Treaty Council (IITC) or Association on American Indian Affairs (AAIA).(E)DateThe appointments of the members of the Commission shall be made not later than 120 days after the date of the enactment of this Act.(4)Period of appointment; vacancies; removal(A)Period of appointmentA member of the Commission shall be appointed for a term of 2 years.(B)VacanciesA vacancy in the Commission—(i)shall not affect the powers of the Commission; and(ii)shall be filled in the same manner as the original appointment.(C)RemovalThe President or a Member of Congress making an appointment under paragraph (3)(A) may remove a member appointed by that President or Member of Congress, respectively, only for neglect of duty or malfeasance in office.(5)MeetingsThe Commission shall meet at the call of the Chairperson.(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(7)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.(c)Duties of the commission(1)In generalThe Commission shall develop recommendations on actions the Federal Government can take to adequately address the historical and intergenerational trauma inflicted by the Indian Boarding School Policy, including recommendations on ways to stop the continued removal of Indian children from their families and reservations under modern-day assimilation practices carried out by State social service departments, foster care agencies, and adoption agencies.(2)Matters studiedThe matters studied by the Commission under paragraph (1) shall include—(A)the implementation of the Indian Boarding School Policy at the 460 schools operated by the Bureau of Indian Affairs;(B)how the assimilation practices of the Federal Government advanced the cultural genocide of Native Americans; and(C)the impacts and ongoing effects of the Indian Boarding School Policy.(3)Additional dutiesIn carrying out paragraph (1), the Commission shall locate, document, analyze, and preserve records from boarding schools described in paragraph (2)(A), including any records held at State and local levels.(4)TestimonyThe Commission shall take testimony from survivors of boarding schools described in paragraph (2)(A), identifying how the experience impacts the lives of the survivors, so that their stories will be remembered as part of the history of the United States.(5)ReportNot later than 24 months after the date of the enactment of this Act, the Commission shall make publicly available and submit to the President, the White House Council on Native American Affairs, the Secretary of the Interior, the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, and the Members of Congress making appointments under paragraph (3)(A), a report containing—(A)a detailed statement of the findings and conclusions of the Commission;(B)the recommendations of the Commission for such legislation and administrative actions as the Commission considers appropriate;(C)the recommendations of the Commission to increase Federal funding to adequately fund American Indian and Alaska Native programs for mental health, traditional healing programs, and mandatory inclusion of Native American history, including the history of the Indian Boarding School Policy, in required K–12 curriculum; and(D)other related recommendations of the Commission—(i)to address historical and intergenerational trauma inflicted on American Indian and Alaska Native communities by the Indian Boarding School Policy; and(ii)to discontinue the harmful practices and policies that continue in boarding schools operated or funded by the Bureau of Indian Education or other educational facilities operated on Indian reservations.(d)Powers of commissionThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this section.